Citation Nr: 1000204	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of stress fracture, posterior tendinitis, left 
ankle.

2.  Entitlement to an increased (compensable) rating for 
residuals of stress fracture, posterior tendinitis, right 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  With respect to the ankle claims, a 
notice of disagreement was received in September 2007, a 
statement of the case was issued in April 2008, and a 
substantive appeal was received in April 2008.  The Veteran 
presented testimony at a travel Board hearing in April 2009, 
and a transcript of the hearing is associated with her claims 
folder.  

A December 2008 denied service connection for her lumbar 
spine disability.  A notice of disagreement was received in 
January 2009.  By letter in February 2009, the RO 
acknowledged the January 2009 notice of disagreement and 
informed the Veteran that the RO would undertake a review and 
provided a statement of the case.  Under the circumstances, 
the Board does not believe that this situation requires a 
remand to the RO under Manlincon v. West, 12 Vet. App. 238 
(1999).  However, this matter is referred to the RO to ensure 
that actions are taken to continue to process the appeal of 
the December 2008 initiated by the January 2009 notice of 
disagreement. 


FINDING OF FACT

The Veteran's left and right ankle stress fracture residuals 
with posterior tendinitis are manifest by X-ray evidence of 
arthritis as well as painful motion, but they do not produce 
or approximate marked ankle limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but not 
higher, for residuals of stress fracture, posterior 
tendinitis, left ankle, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).

2.  The criteria for a 10 percent disability rating, but not 
higher, for residuals of stress fracture, posterior 
tendinitis, right ankle, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in November 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA has obtained VA medical records and examined the Veteran 
specifically for her ankles in July 2007 and there was 
another examination which provided useful information in 
November 2008.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate Diagnostic Codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2009), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's claim for an increased rating for her ankles 
was filed in October 2006.  The RO has rated the Veteran's 
ankle disorders under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which provides for a 10 percent rating for moderate 
limitation of motion of the ankle, and a 20 percent rating 
for marked limitation of motion of the ankle.  The disability 
could also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, for tenosynovitis, as the Veteran is service-connected 
posterior tendinitis.  Tenosynovitis is to be rated on 
limitation of motion of parts affected, as degenerative 
arthritis, which is Diagnostic Code 5003.  Switching 
Diagnostic Codes may be done when it is advantageous to a 
claimant.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).

The normal range of motion for an ankle is dorsiflexion to 20 
degrees and plantarflexion to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 indicates that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) 
and Diagnostic Code 5010 (traumatic arthritis) (2008).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

On VA evaluation in August 2006, the Veteran complained of 
extreme pain in the ankles.  On exam, she ambulated very 
slowly and deliberately.  However, the ankles were nontender 
to palpation, there was no point tenderness, and range of 
motion was grossly intact.  She was referred to podiatry.  

On VA podiatry evaluation in August 2006, the Veteran seemed 
to be guarding on dorsiflexion, possibly due to pain.  
Plantar flexion was 5/5 without limit or pain.  There was 
nonspecific tenderness over medial, lateral, and anterior 
ankle areas and along the posterior tibialis tendon and 
tibialis anterior muscle.  The Veteran's gait was normal and 
nonantalgic and she was able to perform bilateral heel raise 
though not to full extent.  

Although certain X-ray reports of record do not include 
impressions of arthritis, VA MRIs in September 2006 revealed, 
among other things, degenerative changes of the left 
talonavicular joint with dorsal osteophytes from the 
navicular bone and fluid adjacent to the anterior aspect of 
the distal tibiofibular joint and in the posterior subtalar 
joint.  The right ankle had a tiny os navicularis as well as 
subtalar and ankle joint fluid 

The evidence also shows that there has been pain in the 
ankles with range of motion.  The Veteran walked very slowly 
and deliberately on VA evaluation in August 2006, complaining 
of extreme ankle pain. She had tenderness and could not do a 
full heel raise.  On VA evaluations in September and December 
2006, there was pain with range of motion of the ankles and 
palpation diffusely, which was especially worse in the 
bilateral Achilles tendon areas.  Although the VA examiner in 
July 2007 found the Veteran's range of motion of her ankles 
to be normal, he also found tenderness over the talotibial 
and talocalcaneal and posterior talocalcaneal ligaments.  The 
Board is satisfied that there is pain on motion, as the 
Veteran has testified in April 2009.  

The Veteran's ankle disability picture is shown to produce 
objective indication of pain on use.  Most of the medical 
reports refer to normal range of motion, but the evidence 
does show pain with rand of motion as well as pain and 
tenderness.  The MRI study refers to degenerative changes, 
whereas other X-ray reports appear to have found no 
arthritis.  However, given the MRI findings and in view of 
the Veteran's complaints of pain on motion which appear to be 
objectively verified, the Board believes the disability 
picture more nearly approximates that contemplated under 
Lichtenfels.  Accordingly, the Board finds that a 10 percent 
rating is warranted for each ankle joint under Diagnostic 
Code 5003.  The question then becomes whether a rating higher 
than 10 percent is warranted for either ankle based on 
limitation of motion.  As noted earlier, for a 20 percent 
rating under Diagnostic Code 5271, there must be marked 
limitation of motion of the ankle.  

The objective evidence shows that marked limitation of motion 
of either ankle is not present or nearly approximated, even 
when 38 C.F.R. §§ 4.40, 4.45 are considered.  The evaluations 
in September and December 2006 revealed normal range of 
motion of the ankles, other than for pain, and no swelling.  
The examination in July 2007 revealed dorsiflexion to 20 
degrees bilaterally and plantar flexion to 45 degrees 
bilaterally, with no additional limitation with repetitive 
motion.  That is normal according to 38 C.F.R. § 4.71, Plate 
II.  A VA examiner in November 2008 found ankle dorsiflexion 
strength of the tibialis anterior, gastrocnemius, and soleus 
muscles, as well as great toe extension strength in the 
extensor hallicus longus, to be 5/5 bilaterally.  Muscle tone 
was normal with no atrophy.  While the Veteran testified in 
April 2009 that she has severe ankle instability and that the 
ankles are very painful and weak, this is not substantiated 
and the medical evidence as late as November 2008 shows 
normal strength and tone with no atrophy.  

The possibility of an extraschedular rating has been 
considered.  However, the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Veteran testified 
in April 2009 that she is employed and that she uses sick 
leave when she has to because of her problems.  The symptoms 
associated with the Veteran's stress fracture residuals with 
tendinitis appear to fit squarely within the applicable 
rating criteria.  As such, extraschedular consideration is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In light of the above, 10 percent ratings for each ankle are 
warranted, but higher ratings than that are not.  The 
preponderance of the evidence is against ratings higher than 
10 percent and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

A 10 percent rating, but not higher, is granted for residuals 
of stress fracture, posterior tendinitis, left ankle, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A 10 percent rating, but not higher, is granted for residuals 
of stress fracture, posterior tendinitis, right ankle, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


